Citation Nr: 1706643	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  16-52 063	)	DATE
	)
	)


THE ISSUE

Whether the August 1983 Board of Veterans' Appeals (Board) decision that denied service connection for a low back disorder should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The moving party in this case is a Veteran who served on active duty from February 1979 to February 1982.

In an August 1983 decision, the Board denied service connection for a low back disorder.  The Veteran, through his representative, has moved the Board to revise or reverse this decision on the basis that the decision was clearly and unmistakably erroneous.

There are multiple appeals currently before the Board that arose at different times.  While an appeal is pending on the matter of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, the current CUE motion has been assigned a different docket date.  See 38 C.F.R. § 20.1405(a) (2016).  Regardless, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of whether the August 1983 Board decision that denied service connection for a low back disorder should be revised or reversed on the basis of CUE will be addressed in this decision.  The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder will be addressed in a separate decision.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.
 


FINDINGS OF FACT

1.  In a final August 1983 decision, the Board denied service connection for a low back disorder.

2.  The correct facts as they were known at the time of the August 1983 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's August 1983 decision that denied service connection for a low back disorder was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision or reversal of the August 1983 Board decision that denied service connection for a low back disorder on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). In this regard, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

As an initial matter, the Board finds that the August 1983 decision is final as reconsideration of such decision was not requested or ordered.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983).

At the time of the August 1983 decision, relevant laws and regulations with respect to an award of service connection included the following:

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravate during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on a review of the entire evidence of record, with due consideration to the policy of VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 331 (1982); 38 C.F.R. § 3.303(a) (1983).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain [...] in service will permit service connection of arthritis [...], first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (1983).    

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) (1983).

A chronic, tropical or prisoner of war related disease listed in § 3.309(a) will be considered to have been incurred in service under the circumstances outlined in this paragraph even though there is no evidence of such disease during the period of service.  No condition other than one listed in § 3.309(a) will be considered chronic.  38 C.F.R. § 3.307(a) (1983).

A chronic disease must have become manifest to a degree of 10 percent or more within 1year (for Hansen's disease (leprosy) and tuberculosis, within 3 years; multiple sclerosis, within 7 years).  38 C.F.R. § 3.307(a)(3) (1983).

The following diseases may be considered for service connection although not otherwise established as incurred in service if manifested to a compensable degree within the applicable time limits under 38 C.F.R. § 3.307 following service in a period of war or following peacetime service on or after January 1, 1947.  [...] Arthritis [...].  38 C.F.R. § 3.309(a) (1983).

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A reasonable
doubt means a substantial doubt and one within the range of probability as distinguished from speculation or remote possibility.  38 C.F.R. § 3.102 (1983).

Pertinent evidence before the Board at the time of its August 1983 decision included the following: service treatment records, post-service VA treatment records, an October 1982 VA examination report, and lay statements from the Veteran's father and a fellow service member.

In its August 1983 decision, the Board denied service connection for a low back disorder.  In this regard, the Board considered the Veteran's service treatment records, which showed that he sought treatment, to include physical therapy, on several occasions for low back pain, and reported an injury while lifting cables.  The Board further noted that such records revealed that, on one occasion, he was diagnosed with moderate lumbar paraspinous muscle spasms and instructed in low back extension exercises and low back care.  On two other occasions, he was noted to have neurological deficit with numbness along the sciatic distribution, and tenderness at the paraspinous area of the lumbar spine and only 30 degrees of flexion.  Additionally, it was noted that, on several other occasions, his back was found to be clinically normal without neurological involvement, and X-rays were normal.  The Board further noted that the service treatment records reflected that the Veteran received temporary profiles to avoid marching, running, or lifting over 10 pounds, and that he complained of recurrent low back pain upon separation from service, but no abnormalities were found on examination.

The Board also observed that post-service VA treatment records dated through July 1982 showed emergency room treatment for back pain in June 1982 when the Veteran gave a two-year history of back pain, but physical findings revealed only mild tenderness over the distal lumbar spine and the diagnostic impression was chronic back strain or possible spondylitis.  The Board also observed that an October 1982 VA examination found that the Veteran had normal gait, carriage, and posture, as well as normal spinal curvature; that there was no tenderness, no spasm of the paravertebral muscles, and he was able to squat, and walk on his toes and heels; that trunk motion was to 90 degrees forward flexion with fingertips reaching his ankles; that he got on, off, and turned on the table without difficulty; that straight leg raising was to 90 degrees bilaterally and his hips had free range of motion; that there was excellent muscle development with no atrophy and reflexes were active and equal; and that the examiner diagnosed chronic lumbosacral strain.

The Board also observed that lay statements from the Veteran's father and a fellow service member described how he hurt his back while lifting heavy cables and that he has had constant pain in his back ever since.

Upon consideration of the foregoing, the Board found that the Veteran's in-service episodes of low back pain resolved without current residual effects and that his claimed chronic low back strain was not currently demonstrated by objective clinical evidence.  Consequently, the Board denied service connection for a low back disorder. 

In reaching such determination, the Board highlighted the lay evidence of back pain in and since service as well as the isolated assessment of muscle spasms and some limitation on motion during service, but noted that x-ray and neurological studies were negative for clinical findings as to pathology of the Veteran's disorder.  Notwithstanding the Veteran's post-service diagnosis of chronic lumbosacral strain, the Board found the clinical findings showed no current disability other than that created by the Veteran's complaints of pain.  The Board, after resolution of all reasonable doubt in the Veteran's favor, was not persuaded by the current subjective findings that the Veteran suffered from a low back disorder that had its onset during his period of active service.

The moving party in this case asserts that CUE exists in the August 1983 decision because the Board stated, but failed to apply, the regulatory provisions of chronicity and continuity of symptomatology.

However, the Board finds that the Veteran's representative misapplies the law regarding chronicity and continuity of symptomatology in his argument.  In this regard, he alleges that the August 1983 decision failed to properly apply such provisions of law in that the record showed an in-service diagnosis, post-service complaints within a year, and favorable lay evidence.  Specifically, the Veteran's representative asserts that the Board clearly and unmistakably erred in finding that the Veteran's episodes of in-service back pain resolved without current residual effects because the post-discharge sequence of events and medical records do not indicate that the condition resolved or there was an intercurrent cause.  He further alleges that, even if chronicity was not clearly established, it is beyond doubt that the evidence demonstrates continuity of symptomatology.  

However, as clearly articulated above, the provisions of law governing chronicity and continuity pertain only to chronic diseases, which are specifically defined by VA.  Relevant to the instant case, arthritis is recognized as a chronic disease; however, lumbosacral strain is not.  As such, the Veteran's representative's claim of CUE on such basis has no merit.

Furthermore, to the extent that the Veteran's representative generally alleges that the evidence at the time of the August 1993 decision supported a finding of direct service connection, such allegation will be addressed further herein.  The Veteran's representative also claims that the Board clearly and unmistakably erred in rationalizing that clinical findings showed no present disability, other than that created by the Veteran's complaints of pain, in light of the October 1982 VA examination report showing a diagnosis of chronic lumbosacral strain.

As an initial matter, the moving party does not contend, and the record does not show, that the Board did not cite the relevant, applicable law in the August 1983 decision.  Instead, the moving party's contentions center on how the Board evaluated the evidence pursuant to such legal authority.  Specifically, the moving party disagrees with the Board's findings regarding the nature of the Veteran's current disability and whether such was related to his in-service back problems.  It is well established that assertions of CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Fugo, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, in its August 1983 decision, the Board clearly acknowledged the Veteran's various diagnoses, to include that of chronic lumbosacral strain rendered at the October 1982 VA examination, but found that they stemmed from subjective complaints of pain only as they were consistently uncorroborated by clinical findings (i.e., neurological, physical, and x-ray diagnostics).  See Board decision, p. 4 (August 1983).  Similarly, the Board acknowledged the lay and medical evidence of back problems in and after service, but was "not persuaded by the current objective findings that the veteran suffers from a chronic low back disorder which had its onset during his period of active service."  Id.  Therefore, where, as here, the moving party's assertion that the Board failed to apply the proper law actually amounts to a disagreement with regard to the manner in which the Board weighed and evaluated evidence, the moving party's assertion cannot support a finding of CUE.

Additionally, at the time of the August 1983 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (applying this principle to a pre-Colvin Board decision).  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board panels may consider only independent medical evidence).  A medical member of the Board participated in the August 1983 determination and, as a signatory to the determination, affirmed his agreement with the findings that the in-service episodes of low back pain experienced by the Veteran resolved without current residual effects and that the Veteran's claimed chronic low back strain was not then demonstrated by objective clinical evidence.  The medical member's findings are consistent with the facts known at that time, i.e., a consistent pattern of subjective complaints of back pain paired with normal physical, x-ray, and neurological findings during and after service.  To the extent the August 1983 determination is alleged to be contrary to the medical evidence of record, the Board finds that the August 1983 Board decision relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

Finally, the moving party has implied that the August 1983 Board decision did not consider all of the Veteran's service treatment records.  See, e.g., CUE Motion, p. 1 (July 2016).  In this regard, in July 2015, the Veteran submitted a selection of service treatment records showing complaints and treatment for back problems during service.  Significantly, each of the service treatment records submitted in July 2015 was included in the service treatment records in possession of VA at the time of the August 1983 Board decision.  Therefore, as the Board possessed the Veteran's complete service treatment records in August 1983, it cannot be said that the correct facts, as they were known at that time, were not before the Board.

In sum, the Board finds that the correct facts as they were known at the time of the August 1983 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.  Furthermore, the Board's August 1983 decision that denied service connection for a low back disorder was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  In the absence of any such clear and unmistakable error in the August 1983 Board decision, the moving party's motion for revision or reversal of that decision on the basis of CUE must be denied.


ORDER

The motion for revision or reversal of the August 1983 Board decision that denied service connection for a low back disorder on the basis of clear and unmistakable error is denied.



____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



